UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☑ Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended JUNE 30, 2013 OR ☐ Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No.000-24455 TORVEC, INC. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 16-1509512 (I.R.S. Employer Identification No.) 1999 Mt. Read Blvd. Building 3, Rochester, New York 14615 (Address of principal executive offices and Zip Code) (585)254-1100 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☑ Indicate by checkmark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes ☐ No ☑ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Number of Shares Outstanding at July 31, 2013 Common Stock, $.01 par value 1 TORVEC, INC. (a development stage company) INDEX PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of June 30, 2013 (Unaudited) and December 31, 2012 Condensed Consolidated Statements of Operations – Three and Six Month Periods Ended June 30, 2013 and 4 2012 and for the Period from September 25, 1996 (Inception) through June 30, 2013 (unaudited) Condensed Consolidated Statements of Cash Flows –Six Month Periods Ended June 30, 2013 and 2012 and for the Period from September 25, 1996 (Inception) through June 30, 2013(unaudited) 5 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II – OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 28 SIGNATURE PAGE 31 EXHIBITS Exhibit 31.1 Exhibit 31.2 Exhibit 32 2 PART I — FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS TORVEC, INC. (a development stage company) Condensed Consolidated Balance Sheets June 30, 2013 December 31, 2012 (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ 2,325,000 $ 3,549,000 Inventories 78,000 65,000 Prepaid expenses and other current assets 33,000 22,000 Total current assets 2,436,000 3,636,000 Property and Equipment: Office equipment and software 195,000 192,000 Shop equipment 174,000 171,000 Leasehold improvements 253,000 253,000 Transportation equipment 94,000 94,000 Construction in progress 13,000 0 729,000 710,000 Less accumulated depreciation and amortization 354,000 293,000 Net property and equipment 375,000 417,000 Total Assets $ 2,811,000 $ 4,053,000 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Notes payable, current portion $ 97,000 $ 113,000 Accounts payable 48,000 99,000 Accrued liabilities 189,000 278,000 Total current liabilities 334,000 490,000 Notes payable, net of current portion 12,000 54,000 Total Liabilities 346,000 544,000 Commitments and other matters (Note H) 0 0 Stockholders' Equity: Preferred stock, $.01 par value, 100,000,000 shares authorized a) 3,300,000 designated as Class A, Non-voting, convertible, cumulative dividend $.40 per share per annum, shares issued and outstanding at June 30, 2013 and December 31, 2012: 587,101 and 587,101, respectively 6,000 6,000 b) 300,000 designated as Class B, Non-voting, convertible, cumulative dividend $.50 per share per annum, shares issued and outstanding at June 30, 2013 and December 31, 2012: 67,500 and 67,500, respectively 1,000 1,000 c) 16,250,000 designated as Class C, Voting, convertible, no dividend, shares issued and outstanding at June 30, 2013 and December 31, 2012: 16,250,000 and 16,250,000, respectively 162,000 162,000 Common stock, $.01 par value, 400,000,000 shares authorized; shares issued and outstanding at June 30, 2013 and December 31, 2012: 45,715,727 and 45,715,727, respectively 457,000 457,000 Additional paid-in capital 66,418,000 66,010,000 Deficit accumulated during the development stage ) ) Total Stockholders' Equity 2,465,000 3,509,000 Total Liabilities and Stockholders' Equity $ 2,811,000 $ 4,053,000 See notes to condensed consolidated financial statements. 3 TORVEC, INC. (a development stage company) Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, 2013 Three Months Ended June 30, 2012 Six Months Ended June 30, 2013 Six Months Ended June 30, 2012 September 25, 1996 (Inception) through June 30, 2013 Revenue $ 0 $ 0 $ 0 $ 60,000 $ 512,000 Cost of Goods Sold 0 0 0 45,000 377,000 Gross Profit 0 0 0 15,000 135,000 Costs and expenses: Research and development: R&D costs, excluding stock-based compensation expense 287,000 218,000 513,000 420,000 16,877,000 Stock-based compensation expense related to options and warrants 21,000 42,000 53,000 60,000 1,848,000 Total research and development 308,000 260,000 566,000 480,000 18,725,000 General and administrative: G&A costs, excluding stock-based compensation expense 223,000 340,000 534,000 627,000 29,701,000 Stock-based compensation expense related to options and warrants 158,000 438,000 355,000 705,000 20,606,000 Total general and administrative 381,000 778,000 889,000 1,332,000 50,307,000 Asset impairments 0 0 0 0 1,071,000 Total costs and expenses 689,000 1,038,000 1,455,000 1,812,000 70,103,000 Loss from operations ) Reversal of liability on cancellation of debt 0 0 0 0 1,541,000 Gain on litigation settlement 0 0 0 0 1,900,000 Other income 0 27,000 3,000 33,000 292,000 Loss before income tax benefits ) Income tax benefits 0 0 0 0 384,000 Net Loss ) Net loss attributable to non-controlling interest in subsidiary 0 0 0 0 1,272,000 Net Loss attributable to Torvec, Inc. ) Preferred stock beneficial conversion feature 0 0 0 0 6,345,000 Issuance of warrants to preferred shareholders 0 0 0 0 812,000 Preferred stock dividends 66,000 67,000 132,000 134,000 2,346,000 Net Loss attributable to Torvec, Inc. common stockholders $ ) $ ) $ ) $ ) $ ) Net Loss per common share attributable to stockholders of Torvec, Inc.: Basic and Diluted $ ) $ ) $ ) $ ) Weighted average number of shares of common stock: Basic and Diluted 45,716,000 45,710,000 45,716,000 45,705,000 See notes to condensed consolidated financial statements. 4 TORVEC, INC. (a development stage company) Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, 2013 Six Months Ended June 30, 2012 September 25, 1996 (Inception) through June 30, 2013 Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 61,000 35,000 2,773,000 Gain on sale / disposition of fixed assets 0 ) ) Gain on sale of Ice Engineering license 0 0 ) Loss on impairment of license 0 0 1,071,000 Expenses financed via note with related party 0 27,000 27,000 Impairment of goodwill 0 0 19,000 Common stock issued for services 0 0 13,844,000 Compensatory common stock 0 0 2,463,000 Shares issued for future consulting services 0 0 103,000 Common stock issued in connection with commercializing event plan 0 0 63,000 Stock-based compensation related to stock options and warrants 408,000 765,000 22,189,000 Compensation expense attributable to common stock in subsidiary 0 0 619,000 Stockholder contribution of services 0 0 4,220,000 Contribution to capital, Ford Truck 0 0 16,000 Reversal of liability 0 0 ) Changes in: Inventories ) 0 ) Prepaid expenses and other current assets ) 4,000 139,000 Deferred liabilities 0 ) ) Change in accrued payroll taxes ) ) ) Accounts payable and other accrued expenses ) ) 3,990,000 Net cash used in operating activities ) ) ) Cash flows from investing activities: Purchase of property and equipment ) ) ) Cost of acquisition 0 0 ) Proceeds from sale of license 0 0 1,900,000 Proceeds from sale of fixed assets 0 22,000 59,000 Net cash (used in) provided by investing activities ) ) 1,411,000 Cash flows from financing activities: Net proceeds from sales of common stock and upon exercise of options and warrants 0 0 9,223,000 Net proceeds from sales of preferred stock 0 0 9,931,000 Net proceeds from sale of subsidiary stock 0 0 234,000 Net proceeds from issuance of notes payable 0 0 57,000 Repayments of notes payable ) ) ) Proceeds from loans 0 0 335,000 Repayments of loans 0 0 ) Repayment of officer & stockholder loans and advances 0 0 ) Distributions 0 0 ) Net cash (used in) provided by financing activities ) ) 18,931,000 Net (decrease) increase in cash and cash equivalents ) ) 2,325,000 Cash and cash equivalents at beginning of period 3,549,000 5,939,000 0 Cash and cash equivalents at end of period $ 2,325,000 $ 4,847,000 $ 2,325,000 See notes to condensed consolidated financial statements. 5 TORVEC, INC. (a development stage company) Condensed Consolidated Statements of Cash Flows (continued) (Unaudited) Six Months Ended June 30, 2013 Six Months Ended June 30, 2012 September 25, 1996 (Inception) through June 30, 2013 Noncash investing and financing activities: Preferred stock issued in payment of dividend $ 0 $ 0 $ 61,000 Issuance of common stock for license 0 0 3,405,000 Issuance of common stock, warrant and options in settlement of liabilities, except notes payable 0 0 2,907,000 Notes payable exchanged for common stock 0 0 50,000 Advance settled with common stock 0 0 25,000 Loss on exchange of noncontrolling interest 0 0 232,000 Shares issued for future consulting services 0 0 103,000 Issuance of common stock for a finder’s fee 0 0 225,000 Advance from stockholder 0 0 250,000 Contribution of FTV Ford Truck 0 0 16,000 Ice Engineering LLC payable netted against receivable 0 0 91,000 Common stock issued in settlement of director fee payable 0 0 121,000 Common stock issued in settlement of patent expense 0 0 117,000 Issuance of common stock as payment for Preferred A and B dividends 0 36,000 207,000 Purchases of fixed assets with debt 0 127,000 250,000 Supplemental Disclosures: Interest paid 5,000 4,000 92,000 Income taxes paid 0 0 1,000 See notes to condensed consolidated financial statements. 6 TORVEC, INC. (a development stage company) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE A — THE COMPANY AND BASIS OF PRESENTATION The interim information contained herein with respect to the three and six month periods ended June 30, 2013 and 2012 and the period from September25, 1996 (inception)through June 30, 2013 has not been audited but was prepared in conformity with generally accepted accounting principles for interim financial information and instructions for Form 10-Q. Accordingly, the condensed consolidated financial statements do not include all information and footnotes required by generally accepted accounting principles for financial statements. Included are ordinary adjustments which, in the opinion of management, are necessary for a fair presentation of the financial information for the three and six month periods ended June 30, 2013 and 2012 and since inception. The results are not necessarily indicative of results to be expected for the entire year. Certain amounts in the prior year consolidated financial statements have been reclassified to conform to the current year presentation. Torvec, Inc. was incorporated as a New York business corporation on September25, 1996. Upon its incorporation, the Company acquired numerous patents, inventions and know-how created by Vernon E. Gleasman and his sons, James and Keith Gleasman, a family with more than fifty years of experience in the automotive industry. Since its inception, the Company has endeavored to design, develop, build and commercialize its automotive technology portfolio. We have not yet had any significant revenue-producing operations and, as such, we are a development stage entity. The Company currently is focusing its commercialization strategies on the following technologies: the IsoTorque® differential and the Torvec hydraulic pump. As used in this quarterly report, unless otherwise indicated, the terms “we”, “our”, “us” and “the Company” refer to Torvec, Inc. NOTE B — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Consolidation : The financial statements include the accounts of the Company, our wholly-owned subsidiary Iso-Torque Corporation, and our majority-owned subsidiary, Ice Surface Development, Inc. (56% owned at June 30, 2013 and December 31, 2012). As of June 30, 2013, each of the subsidiaries is non-operational. During 2012, we dissolved Creative Performance Consultants Inc., Variable Gear LLC, and Torvec China LLC. We are intending to let Ice Surface Development, Inc. dissolve by proclamation. All material intercompany transactions and account balances have been eliminated in consolidation. Use of Estimates: The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Such estimates are used in valuing the useful lives of any intangible assets and the future realizable value of such assets. These estimates are subject to a high degree of judgment and potential change. Actual results could differ from those estimates. Reclassifications : Certain reclassifications have been made to prior year balances to conform to the current year’s presentation. Cash and Cash Equivalents : Cash and cash equivalents may include time deposits, certificates of deposit, and highly liquid debt instruments with original maturities of three months or less. We maintain cash and cash equivalents at financial institutions which periodically may exceed federally insured amounts. Accounts Receivable : We carry our accounts receivable at invoice amount less an allowance for doubtful accounts. On a periodic basis, we evaluate our accounts receivable and establish an allowance for doubtful accounts, based on a history of past write-offs and collections and current credit conditions. We do not accrue interest on past due invoices. There was $0 allowance for doubtful accounts as of June 30, 2013 and December 31, 2012, as determined by management. Inventories : Inventories are stated at the lower of cost or market with cost determined under the first-in, first-out (FIFO) method. We record provisions for excess, obsolete or slow-moving inventory based on changes in customer demand, technology developments or other economic factors. 7 Property and Equipment: Property and equipment are stated at cost. Estimated useful lives are as follows: Office Equipment and Software 3 – 7 years Leasehold Improvements Lesser of useful life or lease term Shop Equipment 7 years Transportation Equipment 5 – 7 years Depreciation and amortization are computed using the straight-line method. Betterments, renewals and extraordinary repairs that extend the life of the assets are capitalized. Other repairs and maintenance costs are expensed when incurred. When disposed, the cost and accumulated depreciation applicable to assets retired are removed from the accounts and the gain or loss on disposition is recognized in other income (expense). Depreciation and amortization expense for the three month periods ended June 30, 2013 and 2012 amounted to $29,000 and $19,000, respectively. Depreciation and amortization expense for the six month periods ended June 30, 2013 and 2012 amounted to $61,000 and $35,000, respectively. Whenever events or circumstances indicate, our long-lived assets, including any intangible assets with finite useful lives, are tested for impairment by using the estimated future cash flows directly associated with, and that are expected to arise as a direct result of, the use of the assets. If the carrying amount exceeds the estimated undiscounted cash flows, an impairment may be indicated. The carrying amount is then compared to the estimated discounted cash flows, and if there is an excess, such amount is recorded as an impairment. During the three and six month periods ended June 30, 2013 and 2012, we recorded $0 in impairment charges. Fair Value of Financial Instruments: As defined by U.S. GAAP , fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. All assets and liabilities are required to be measured and reported on a fair value basis. A hierarchy for ranking the quality and reliability of the information is used to determine fair values. Assets and liabilities carried at fair value will be classified and disclosed in one of the following three categories: Level 1: Quoted market prices in active markets for identical assets or liabilities. Level 2: Observable market based inputs or unobservable inputs that are corroborated by market data. Level 3: Unobservable inputs that are not corroborated by market data. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The FASB’s (Financial Accounting Standards Board) guidance for the disclosure about fair value of financial instruments requires disclosure of an estimate of the fair value of certain financial instruments. The fair value of financial instruments pursuant to FASB’s guidance for the disclosure about fair value of financial instruments approximated their carrying values at June 30, 2013 and December 31, 2012. The carrying amount of cash, accounts receivable, accounts payable, and accrued expenses approximates their fair value due to their short maturity. The carrying amount of notes payable approximates fair value because stated or implied interest rates approximate current interest rates that are available for debt with similar terms. Revenue Recognition: Our terms provide that customers are obligated to pay for products sold to them within a specified number of days from the date that title to the products is transferred to the customers. Our standard terms are typically net 30days. We recognize revenue when transfer of title occurs, risk of ownership passes to a customer at the time of shipment or delivery depending on the terms of the agreement with a particular customer and collection is reasonably assured. The sale price of our products is substantially fixed and determinable at the date of the sale based upon purchase orders generated by a customer and accepted by us. We occasionally enter into prototype development contracts with customers. In such cases, revenue is recognized using either (a)the proportional effort method based on the relationship of costs incurred to date to the total estimated cost to complete a contract, or (b) where appropriate, the milestone method, if milestones are clearly identifiable and substantive. During the first quarter of 2011, we entered into a prototype development agreement to design, build and integrate our IsoTorque differential into the product of a customer for total consideration of $120,000. Milestones include completion of design, manufacturing of a prototype, and installation / integration of the prototype. The payment required for each milestone was considered to be substantive based on the fact that performance required by us in order to achieve the milestone enhanced the value of the item delivered and is reasonable in relation to all of the deliverables. The first milestone consisted of completion and delivery of the design for the prototype, which was completed and delivered during the first quarter of 2011 and resulted in the recognition of revenue in the amount of $30,000, as well as the related costs incurred to complete this milestone. The second milestone consisted of the manufacture and delivery of two prototype differentials to our customer, which was completed in March2012 and resulted in the recognition of revenue in the amount of an additional $60,000, as well as the related costs incurred to complete this milestone. Further revenue will be recognized, as well as related costs, upon reaching other milestones defined in the contract. 8 Research and Development and Patents: Research and development costs and patent expenses are charged to operations as incurred. Research and development includes personnel-related costs, materials and supplies, depreciation, consulting services, and amortization of the Ice technology. Depreciation expense for the three month periods ended June 30, 2013 and 2012 that was charged to research and development was $10,000 and $7,000, respectively. Depreciation expense for the six month periods ended June 30, 2013 and 2012 that was charged to research and development was $20,000 and $12,000, respectively. Patent costs for the three month periods ended June 30, 2013 and 2012 amounted to $29,000 and $59,000, respectively, and are included in general and administrative expenses. Patent costs for the six month periods ended June 30, 2013 and 2012 amounted to $74,000 and $102,000, respectively, and are included in general and administrative expenses. Stock-based Compensation: FASB Accounting Standards Codification (“ASC”) 718-10 requires all share-based payments to employees, including grants of employee stock options, to be recognized as compensation expense over the service period (generally the vesting period) in the consolidated financial statements based on their fair values on the grant date. Under the modified prospective method that we adopted, awards that were granted, modified, or settled on or after January1, 2006 are measured and accounted for in accordance with ASC 718-10. Unvested equity-classified awards that were granted prior to January1, 2006 will continue to be accounted for in accordance with ASC 718-10, except that the grant date fair value of all awards are recognized in the results of operations over the remaining vesting periods. The impact of forfeitures that may occur prior to vesting is also estimated and considered in the amount recognized. In addition, the realization of tax benefits in excess of amounts recognized for financial reporting purposes will be recognized as a financing activity in accordance with ASC 718-10. No tax benefits were attributed to the stock-based compensation expense because a valuation allowance was maintained for substantially all net deferred tax assets. We elected to adopt the alternative method of calculating the historical pool of windfall tax benefits as permitted by ASC 718-10-65 (previously known as: FASB Staff Position (FSP)No.SFAS 123(R)-c, “Transition Election Related to Accounting for the Tax Effects of Share-Based Payment Awards”). This is a simplified method to determine the pool of windfall tax benefits that is used in determining the tax effects of stock compensation in the results of operations and cash flow reporting for awards that were outstanding as of the adoption of ASC 718-10. Income Taxes: We account for income taxes using the asset and liability method, the objective of which is to establish deferred tax assets and liabilities for the temporary differences between the financial reporting and the tax bases of our assets and liabilities at enacted tax rates expected to be in effect when such amounts are realized or settled. A valuation allowance related to deferred tax assets is recorded when it is more likely than not that some portion or all of the deferred tax assets will not be realized. We adopted FASB ASC 740-10 relating to “Accounting for uncertainty in income taxes” on January 1, 2008. As a result of the implementation of FASB ASC 740-10, we recognized no adjustment for uncertain tax positions. It is our policy to recognize interest and penalties related to income tax matters as general and administrative expenses. The tax years 2009 through 2012 remain open to examination by the federal and state tax jurisdictions to which we are subject. Loss per Common Share: FASB’s ASC 260-10 (previously known as: FASB Statement 128, “Earnings Per Share”) requires the presentation of basic earnings per share, which is based on weighted average common stock outstanding, and dilutive earnings per share, which gives effect to options, warrants and convertible securities in periods when they are dilutive. At June 30, 2013 and 2012, we excluded 29,074,764 and 28,945,735 potential common shares, respectively, relating to convertible preferred stock, options and warrants outstanding from the diluted net loss per common share calculation because their inclusion would be anti-dilutive. In addition, we excluded 625,000 warrants from the diluted net loss per common share calculation at June 30, 2013 and 2012 as the conditions for their vesting are not time-based. Recent Accounting Pronouncements: There have been no accounting pronouncements issued since January 1, 2013 that have had a material impact on the reporting of the Company’s financial results. NOTE C — RELATED PARTY TRANSACTIONS [1] Effective January1, 2008, the board instituted a compensation plan for James Gleasman, our chief executive officer, and Keith Gleasman, our president, each of whom were major shareholders and co-founders of the Company. The compensation plan was designed to compensate each of them for services performed, and inventions and know-how transferred to us, at the rate of $300,000 per year. Actual payment of this compensation, or any portion thereof, was conditioned upon a determination by the board that we had the requisite cash to make payment, after the complete funding of all ongoing Company projects. 9 We did not have the requisite cash available to pay the Gleasmans’ compensation under this arrangement from January1, 2008 through August17, 2009, the date on which each of the Gleasmans waived all of his rights and interest in and to the board-created compensation plan, including all of his rights and interest in and to the amount(s) under the plan accrued to such date. As a result of such waiver, of the $942,000 accrued under the plan at September30, 2009, $900,000 was reclassified to equity as a contribution of services and $42,000 accrued under the plan for payroll taxes was recorded as a reduction to general and administrative expenses in the quarter ended September30, 2009. For subsequent periods, there had not been a compensation plan in place for the Gleasmans. However, due to the significance of their ownership interest at the time and their influence within the Company, we were required to record the estimated value of each of the Gleasman’s services rendered to us (estimated at $300,000 each per annum) as a contribution of services in accordance with generally accepted accounting principles, and we allocated the amount of such contribution between research and development expenses and general and administrative expenses, based upon management’s estimate of the Gleasmans’ time allocation. Effective March14, 2010, James Gleasman retired as our chief executive officer, interim chief financial officer and as a member of the board of directors. As of October 1, 2011 following our September 2011 private placement, we reassessed the estimated value of the services we were receiving from Keith Gleasman as a result of the reduction of his overall ownership interest, and reduced the amount we were recording for his contribution for shareholder services to the equivalent of $100,000 per annum. On January 9, 2012, the board approved a base salary for Keith Gleasman of $100,000 per annum to be effective as of January 1, 2012. The board’s decision was based upon the recommendation of our chief executive officer and our Governance and Compensation Committee, composed entirely of independent directors. Effective as of January 1, 2012, we no longer imputed an expense related to contributed shareholder services. [2] On September14, 2007, we moved our executive offices from Pittsford, New York to Rochester, New York, which includes both a manufacturing and executive office facility. The Rochester facility is owned by a partnership, with which Asher J. Flaum, a Company director, is associated. On April28, 2008, our board of directors approved the terms of a lease and such lease was executed on April29, 2008. Effective October 24, 2012, we amended certain terms of the lease for our Rochester facility. The primary changes that were made include a two-year extension of the current lease originally set to expire as of May 31, 2013 at the same rent rate, and the addition of two three-year renewal options with a 10% rate increase at each subsequent renewal period. These renewal options replace the previous renewal options of three five-year renewal periods which had incorporated 15% rate increases at each subsequent renewal period. (See Note H[1].) [3] On December 13, 2010, we executed a consultant agreement with a director to provide consulting services to us at a rate of $200 per hour. Pursuant to the agreement, we also agreed to pay the consultant an incentive fee equal to $10,000 or proportionate part thereof for each $1,000,000 of revenue or proportionate part thereof actually received by us for a period of five years, provided the definitive agreement with the third party results from the material efforts of the consultant. During each of the three month periods ended June 30, 2013 and 2012, we recorded an expense of $0 for services rendered in relation to this agreement. During the six month periods ended June 30, 2013 and 2012, we recorded an expense of $0 and $2,000, respectively, for services rendered in relation to this agreement. [4] Effective on March 27, 2012, we hired Dr. William Mark McVea as our Chief Technology Officer. Prior to joining the Company, Dr. McVea provided us with consulting services through KBE
